DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/23/2022 has been received and entered in to the case. 
	Claims 3-4 and 20 have been canceled, claims 22-24 are newly added, and claims 1-2, 5-19 and 21-24 have been considered on the merits. All arguments have been fully considered. 
	
Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yfvgi-Ohana (Yivgi-Ohana) et al. (WO2016/135723; IDS ref.) in view of Che et al. (2014, supra), Hall et al. (2007, Nephron Physiol.) and Au et al. (2007, Pediatr. Nephrol.; of record) 
Yfvgi-Ohana et al. teach a method for treating a variety of mitochondrial diseases in a human patient using a composition comprising human bone-marrow cells enriched with functional mitochondria obtained from healthy donors (p.4, lines 4-7; p.5, lines 22- p.6, line 2; p.9, lines 13-17). 
Yfvgi-Ohana et al. teach the bone-marrow cells comprise multi-potential hematopoietic stem cells (HSCs) (p. 6, lines 8-9), or megakaryocytes, erythrocytes, mast cells, monocytes, macrophages, NK cells, etc. (p.6, lines 11-15).
Yfvgi-Ohana et al. teach that the bone-marrow cells are CD34+ (p.6, lines 7-8).
Yfvgi-Ohana et al. do not teach the mitochondrial disease being renal disease including nephritic syndrome, nephritis, and Fanconi’s syndrome.
Che et al. teach that there are several known renal diseases associated with mitochondrial dysfunction including mitochondrial mutation including Fanconi’s syndrome, nephritic syndrome, nephritis (see Abstract; Tables 1-2).
Hall et al. teach that renal Fanconi syndrome, nephrotic syndrome, etc. in children have been reported in hereditary mitochondrial disorders (p.3, 2nd col., 1st full para.).
Au et al. teach that mitochondrial DNA deletion was found in a girl with Fanconi’s syndrome (see entire document). 
It would have been obvious to a person skilled in the art to use the method of Yfvgi-Ohana et al. to treat renal disease or disorder associated with mitochondrial dysfunction/mutation/deletion including Fanconi’s syndrome as taught by Che et al. Hall et al. and Au et al. with a reasonable expectation of success. This is because Yfvgi-Ohana et al. teach that the mitochondrial disease is associated with a mutation in the mitochondrial DNA or a mutation in the nuclear DNA (p.10, lines 4-6) and Che et al., Hall et al. and Au et al. teach that there are several renal diseases caused by mitochondrial dysfunction. Thus, one skilled in the art would recognize that the method of Yfvgi-Ohana et al. is suitable means to treat the renal diseases caused by mutations in mitochondria (i.e. renal mitochondria disease) taught by Che et al., Hall et al. and Au et al. with a reasonable expectation of success.
Regarding the concentration of human stem cells being at least 5x105 to 5x109 CD34+ human stem cells, Yfvgi-Ohana et al. in view of Che et al., Hall et al. and Au et al. do not particularly teach the limitation. However, it would have been obvious to a person skilled in the art to use sufficient amount of CD34+ cells enriched with exogenous mitochondria taught by Yfvgi-Ohana et al. to treat renal disease or disorder associated with mitochondrial dysfunction as taught by Che et al., Hall et al., and Au et al., in order to obtain desired therapeutic outcome of the method with a reasonable expectation of success. One skilled in the art would recognize that the dosage of CD34+ cells for the desired outcome in treating the disease or disorder having mitochondrial dysfunction is based on the amount of mitochondria entered into the cells as well as the number of cells used in the treatment in order to overcome the deficiency of mitochondria in the subject, and the dosage would be modified by routine experimentations. 
Considering the limitation (discussed below), with the known range of the enrichment based on the CS activity, one skilled in the art would be able to determine the necessary number of cells with enriched “functional” mitochondria in order to produce corrective therapy for the mitochondrial disease or disorder. In fact, Yfvgi-Ohana et al. teach that mouse mitochondrial disease model can be used for the efficacy of the treatment method by measuring ATP level, oxygen consumption, CS activity before and after transplantation (Example 10), and this would provide one skilled in the art a means to determine efficacy of treating a desired renal disease associated with mitochondrial dysfunction by adjusting the dosage of the cells in order to produce effective therapy with a reasonable expectation of success.
Regarding the limitation directed to the dosage of mitochondria being at least 0.044 up to 176 milliunits of CS activity per million cells (claim 1), Yfvgi-Ohana et al. teach that the CS activity levels measured under the condition of 106 bone marrow cells incubated with 2.2 units or 24 units of mitochondria (Table 1), and the CS activity after removing any mitochondria that did not enter the cells were 0.041512 unit (with centrifugation), 0.025473 unit (without centrifugation) for incubation with 2.2 unit, and 0.085606 units (+ cent) or 0.04373 units (-cent) for incubation with 24 units. These CS activity introduced into the cells after incubation is about 42 milliunits, 25 milliunits; 86 milliunits and 44 milliunits per million cells, respectively. Thus, the teachings of Yfvgi-Ohana et al. meet the new limitation of the range between 0.044-176 milliunits per million cells.
Regarding claim 2 directed to syngeneic or allogeneic, it is understood that the syngeneic donor is identical twin, and the allogeneic donor is the donor is different from the patient (recipient). Since Yfvgi-Ohana et al. teach that the bone-marrow cells would be autologous or exogenous (p.9, lines 22-23), one skilled in the art would recognize that the exogenous donor encompasses syngeneic donor as well as allogeneic donor. Thus, it would have been obvious to a person skilled in the art that the donor for the bone-marrow cells in the method of Yfvgi-Ohana et al. could be autologous (self), syngeneic, or allogeneic.
Regarding claim 5, Yfvgi-Ohana et al. teach that the bone-marrow cells in the fourth composition have the claimed features of increased O2 consumption, increased CS activity, increased rate of ATP production, etc. (p.8, lines 9-13).
Regarding claim 8, Yfvgi-Ohana et al. teach that the mitochondria are isolated from human placental cells or blood cells (p. 28, lines 26-28; p.32, line 3; Example 9).
Regarding claim 9-10 and 21, while Yfvgi-Ohana et al. do not particularly teach the specific range or number of percentage, however, since Yfvgi-Ohana et al. teach that the mitochondrial content of the human bone-marrow cells in the fourth composition is at least 50% higher than the mitochondrial content of the human bone-marrow cells in the first composition (p.5,line 30 thru p.6, line 2). This would overlap the claimed range of concentration.
Regarding claims 11 and 19 directed to the pharmaceutical composition further comprising the cells as listed, Yfvgi-Ohana et al. teach various different cell types for the bone-marrow cells, and also teach any combination of the bone-marrow cells listed (p.6, lines 7-16). Thus, it would have been obvious to a person skilled in the art to use both hematopoietic stem cells and other bone marrow cells listed with a reasonable expectation of success.
Regarding claims 12 and 13, Yfvgi-Ohana et al. teach that the bone-marrow cells are used for targeted and systemic delivery of therapeutically-significant amount of fully functional, healthy mitochondria to treat mitochondrial diseases (p.12, lines 2-6). Since the method of Yfvgi-Ohana et al. in view of Che et al., Hall et al. and Au et al. is intended for treating renal disease, one skilled in the art would recognize that the targeted delivery would be direct administration of the bone-marrow cells enriched with exogenous mitochondria to the kidney. Furthermore, Yfvgi-Ohana et al. teach that the pharmaceutical composition is administered systemically, by a route including intravenous, intraarterial, intramuscular, subcutaneous, and direct injection into a tissue or an organ (p.28, lines 21-25).
Regarding claims 14-15, Yfvgi-Ohana et al. teach the bone-marrow cells are autologous to the patient or exogenous to the patient (p.9, lines 21-23). According to Examples 4-5 of Yfvgi-Ohana et al., isolated mitochondria entered bone marrow cells, and thus, the cells are obtained before the enrichment with exogenous mitochondria.
Regarding claims 16-18, while Yfvgi-Ohana et al. teach HLA-matched or HLA-mismatched donor cells being autologous or exogenous, respectively (p.27, lines 6-8), however, Yfvgi-Ohana et al. do not particularly teach partly HLA-matched donor. However, since Yfvgi-Ohana et al. teach the bone-marrow cells may be exogenous to the patient afflicted with the mitochondrial disease, and thus, the use of exogenous cells (i.e. allogeneic) in the treatment would necessitate an agent that prevents, delays, minimizes or abolishes an adverse immunogenic reaction such as GVHD (p.9, line 21- p.10, line 3), the donor of the bone-marrow cells would be allogeneic, and it is extremely well known in the art that allogenic donors encompass HLA-mismatched donor as well as HLA-matched donors. Thus, it would have been obvious to a person skilled in the art to use the human hematopoietic stem cells enriched with mitochondria taught by Yfvgi-Ohana et al. could be derived from HLA-matched allogenic donors.
Regarding the new limitation in claim 1 directed to the administering the CD34+ human stem cells improving renal tubular function, renal glomerular function and/or inhibiting kidney deterioration and the new claims 22-23 which further limiting the claimed improving the renal tubular function, renal glomerular function or inhibiting kidney deterioration, these limitations are directed to the results obtainable from the claimed method rather than any active steps to be carried out by the method. 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02. Since the combined teachings of the cited references arrive to the same method as claimed, it is expected that the method taught by Yfvgi-Ohana et al. in view of Che, Hall and Au would produce the substantially similar, if not identical, results.
Regarding claim 24, the claim is substantially similar to claim 1 except it does not limit the concentration of the cells. Based on the discussion on claim 1 above, the teachings of the cited reference render claim 24 obvious.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-19 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 7, 13, 17, 22-23, 25-38 of copending Application No. 17/251,666 (reference application) in view of Yfvgi-Ohana et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘666 application discloses substantially similar subject matter as the claims of the instant application except the renal disease being limited as not being a primary mitochondrial disease or disorder caused by a pathogenic mutation in mitochondrial DNA or nuclear DNA encoding a mitochondrial protein. The scope of the claims of the instant application is broader encompassing the scope of the claims of the ‘666 application. Regarding the dosage of mitochondria in terms of CS activity per million cells, the claims of ‘666 application do not particularly teach the limitation. However, Yfvgi-Ohana et al. teach that the suitable CS activity range per million bone marrow cells would be about 25 milliunits to about 86 milliunits per million cells (see the conversion discussed in the 103 rejection above). Thus, the claims of the ‘666 application in view of Yfvgi-Ohana et al. render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection, it is noted that the claim rejection is indicated as a new rejection because the new limitation and the new claims presented in the instant amendment require additional discussion in the claim rejection. However, the claim rejection is mostly identical to the claim rejection from the previous OA. 
Applicant argued that Yivgi-Ohana (Yfvgi-Ohana as in the reference) does not disclose or suggest a method of treating a mitochondrial disease that is a renal disease including nephritic syndrome, nephritis and Fanconi’s syndrome or kidney failure. The claim rejection acknowledged that Yivgi-Ohana does not teach the specific kidney disease as claimed and relied upon the teachings of secondary references. Applicant asserted that the secondary references do not cure the deficiencies of Yivgi-Ohana. The Examiner respectfully disagrees with the applicant’s assertion. The teachings of Che, Hall and Au are directed types of kidney disease/disorder caused by mitochondrial mutations. Since Yivgi-Ohana teaches a method of treating a variety of mitochondrial diseases by administering human bone-marrow cells enriched with functional mitochondria of healthy donors, and it is known in the art that mitochondrial mutations cause various kidney disease including those claimed, one skilled in the art would recognize that the kidney diseases caused by mitochondrial mutation as taught by Che, Hall and Au would be an obvious target patient for the method of Yivgi-Ohana, and thus, it would have been obvious to a person skilled in the art to use the method of Yivgi-Ohana to treat kidney diseases caused by mitochondrial mutations including those as claimed with a reasonable expectation of success.
Regarding the concentration of the cells enriched with human exogenous mitochondria, the OA mailed on 3/25/2022 has addressed the argument. Briefly, the concentration of the cells being utilized for the method of Yivgi-Ohana would be routinely optimized based on the desired outcome of the method treating kidney diseases caused by mitochondrial mutations. One skilled in the art would recognize that the CD34+ cells enriched with healthy mitochondria would replace the cells with less functional kidney cells due to the mutations, and thus, one skilled in the art would adjust the concentration in order to obtain desired outcome of correcting physiological problems caused by mitochondrial mutations.
Based on the above discussion, it is the Examiner’s position that the combined teachings of the cited references render the claimed invention obvious.
Regarding the newly added limitations directed to the results obtained by the claimed method, as discussed above in the claim rejection, the combined teachings of the cited references arrive to the claimed method, and since the method steps are the same, the results obtainable by the method are expected to be the same.
Thus, the claim rejection is maintained. 
Regarding the double patenting rejection, applicant requested the rejection be held in abeyance. It is noted that the double patenting rejection has been updated based on the instant amendment. 
The double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending application matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632